Mt?.. Pbesiding Justice Watebman delivebed the opinion of the Court. This court, in Haines v. O’Connor, 5 Ill. App. 213, opinion by the late Judge McAllister, held that the County Court had not jurisdiction in garnishee proceedings wherein the indebtedness of the garnishee was more than $1,000, the jurisdiction of the County Court being limited to $1,000. In strict analogy to such ruling, this court thereafter in several cases held that justices of the peace had not, in like proceedings, jurisdiction where the garnishee debtor was owing more than $200. In a case arising before a justice of the peace the Supreme Court have recently, reversing this court, held that the jurisdiction of a justice of the peace is not, in garnishee proceedings, affected by the amount the garnishee defendant may owe. Pomeroy v. Rand, McNally & Co., 10 Corporation Reporter, p. 379. The judgment of the Circuit Court is therefore affirmed.